Citation Nr: 0514413	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-27 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back injury.  

2.  Entitlement to service connection for a claimed bilateral 
knee condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to July 
1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 RO decision.  

The Board notes that, in an April 2003 rating decision, the 
RO denied the veteran's claims of service connection for 
hearing loss and degenerative changes of the cervical spine.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in April 2005.  

During the hearing, the veteran withdrew his appeal of his 
claim of service connection for myopia.  Also, the veteran 
raised the previously denied claim of bilateral hearing loss.  

Further, the veteran discussed issues related to a right 
shoulder condition, a bilateral ankle condition and a neck 
condition.  These issues are not in appellate status and are 
referred back to the RO for the appropriate action.  

The now reopened claim of service connection for a back 
injury is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a March 1996 decision, the RO denied the veteran's 
claim of service connection for a back injury.  No timely 
appeal was filed.  

2.  The additional evidence relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim of service connection for a back disorder and, as such, 
is so significant that it must be considered to decide the 
merits of the claim.  

3.  The currently demonstrated degenerative joint disease of 
the knees is shown as likely as not to be due to an injury 
during his period of military service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for a back injury.  38 U.S.C.A. 
§§ 5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2004).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative joint disease of the 
knees is due to injury that was incurred in service.  38 
U.S.C.A §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

The provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are effective for claims 
received on or after August 29, 2001.  In this case, the 
veteran applied to reopen her claim of service connection for 
a back condition in March 2002.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

To the extent that the action taken hereinbelow is favorable 
to the veteran, further discussion of VCAA is not required at 
this time.  


New and material evidence

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the March 1996 
denial of service connection for a back condition.  That 
rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for a back condition subsequent to the 
March 1996 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability. 38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

The new evidence received subsequent to the March 1996 rating 
decision includes VA clinical records dated in 2002, a 
private magnetic resonance image (MRI) scan of the lumbar 
spine dated in March 2003 and the veteran's April 2005 
hearing testimony.  

VA treatment records reflect the veteran's service as a 
paratrooper and his long history of chronic neck pain.  In an 
August 2002 neurology note, the veteran was reported to have 
severe degenerative changes of the cervical spine and low 
back pain with sciatic pain.  

In a September 2002 rheumatology consultation report, the 
veteran was noted to have cervical spine degenerative joint 
disease, spondylosis and foraminal narrowing.  It was noted 
that the veteran was taking pain medications and required use 
of an electric scooter.  

The veteran's complaints of low back pain with radiation into 
both legs with bilateral weakness and numbness was noted in a 
March 2003 MRI.  The private radiologist's impression of the 
MRI included mild stenosis at L4-L5 and minimal foraminal 
encroachment at L2-3, both secondary to an asymmetric disc 
bulges, grade I anterior spondylolisthesis with bilateral 
spondyloytic defects of L4, and mild degenerative disc 
disease at L5-S1 and at L1-2.  

In his April 2005 hearing testimony, the veteran reported 
that he enlisted for jump school and participated in 
approximately 100 to 150 parachute jumps from 1962 to 1965.  
The veteran's DD Form 214 reflects his award of the Parachute 
Badge and on report of medical examination at enlistment in 
August 1962, the veteran was found fit for Airborne training.  

Essentially, the veteran argued that his back condition, 
diagnosed as degenerative arthritis in the cervical and 
lumbar spine, was related to injuries sustained during his 
active duty service as a paratrooper.  He testified that he 
did not seek medical treatment for his injuries as often as 
they occurred because he did not want to risk being pulled 
off jump status.  

However, the veteran added that he was often injured on 
combat jumps where he was loaded down with 50 to 60 pounds of 
weaponry and gear.  The veteran stated that rather than 
report to sick call, he sought treatment for his back pain 
from company medics who provided Ace bandages and medications 
but kept no official record of such treatment.  

He testified that, since his military service, he had had 
pain in the low back, neck, and other parts of his body.  He 
also testified that his treating physicians have attributed 
his back condition to his active duty service.  

In this case, the new evidence added to the record consists 
of relevant hearing testimony, as well as VA outpatient 
treatment records that diagnosed the veteran's degenerative 
changes in the cervical and lumbar spine.  As such, the new 
evidence tends to show that the veteran has had back 
symptomatology since service.  

As new and material evidence has been presented in this case, 
the claim of service connection is reopened.  


Service connection

The veteran is seeking service connection for a bilateral 
knee condition.  He asserts that he developed arthritis in 
his knees prior to his separation from service in July 1965.  
He testified that, during his active duty service as a 
paratrooper, he sustained multiple injuries to his joints 
that were often unreported in his medical records.  

The veteran's service medical records document an injury to 
the knees in August 1963.  Also on the report of medical 
history at separation in May 1965, the veteran complained of 
having leg cramps.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2004).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b) (2004).  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the medical question of whether he had 
current disability of the knees due to injury that was 
incurred in service.  

The private orthopedic records dated in 1999 to 2000 show 
that the veteran was treated for bilateral knee pain, with 
right-sided pain predominance.  He was noted to walk with a 
cane and was positive for swelling and giving way of the 
knees.  

The X-ray studies showed bilateral medial compartments with 
decreased joint space, subchondral sclerosis, and 
periarticular osteophytes.  The examiner's impression was 
that of right knee pain with osteoarthritis.  The veteran was 
treated with multiple cortisone injections into the right 
knee.  

The VA outpatient treatment records dated from 1990 to 2002 
reflect complaints of chronic leg pain to include bilateral 
knee pain with no relief from pain medications.  In an August 
1990 orthopedic consultation note, the veteran complained of 
having diffuse joint pain, most prominent in the lower back 
and legs.  He required a cane for walking.  

In July 2002, the veteran reported having chronic bilateral 
knee pain, minimally relieved by pain medications.  It was 
noted that the veteran used an electronic wheelchair.  In an 
August neurology note, the veteran was noted to have pain in 
multiple joints, to include the knees, as well as, multiple 
diagnoses, to include generalized arthritis, severe 
degenerative changes of the cervical spine, and low back pain 
with sciatic type pain.  

A September 2002 rheumatology consult note reflected 
radiographic evidence of degenerative joint disease of the 
knees.  In a February 2003 neurology note, the veteran was 
noted to have significant degenerative changes in the 
cervical spine with no evidence of disc herniation that would 
require surgery.  The VA physician reported that the veteran 
"[was] disabled due to his inability to walk, which [was] 
mostly due to his knee problems."  

In November 2002, the veteran was examined for VA purposes.  
It was noted that the veteran served in the Airborne division 
from 1962 to 1965.  The examiner reported that, based on the 
veteran's narrative history, he had multiple injuries to his 
knees and was never treated with more than Ace bandages and 
pain medications.  

The veteran reported that, over the years, his knees swelled, 
gave way, and had become progressively worse.  A private 
orthopedist had advised him that he needed bilateral total 
knee arthroplasties.   

The veteran stated he could not walk up and down stairs and 
could only walk very short distances in his home with use of 
a cane; otherwise, he used a wheelchair for ambulation 
outside the home for any prolonged distances.  

On examination, the veteran had right knee range of motion 
from 20 to 95 degrees.  The left knee range of motion was 
from 15 to 95 degrees.  

The examiner observed large bony changes on the medial 
aspects of both knees, as well as, slight varus components, 
positive medial and lateral joint line tenderness due to 
laxity of the lateral compartment of the joint, mild 
effusion, and crepitation, bilaterally.  Anterior and 
posterior cruciate ligaments in both knees were noted to be 
stable.  

The examiner's assessment was that of significant 
degenerative arthrosis of the knees, warranting bilateral 
knee arthroplasties.  The examiner opined that "his job-
related activities as an Airborne ranger and injuries 
sustained that were treated with conservative care at the 
time [had] contributed significantly to his disabilities."  

As previously discussed, the veteran testified at a hearing 
in April 2005.  He reported his enlistment in jump school and 
participation in approximately 100 to 150 parachute jumps 
from 1962 to 1965.  

The veteran's DD Form 214 reflects his award of the Parachute 
Badge and on report of medical examination at enlistment in 
August 1962, the veteran was found fit for Airborne training.  
He testified that his doctors have told him his bilateral 
knee arthritis was due to his service as a paratrooper.  

In view of the foregoing, the Board finds that the medical 
evidence establishes that the veteran suffers from knee 
disability that as likely as not is due to injury during 
military service.  

In this case, the Board relies on the veteran's competent 
testimony regarding a continuity of knee pain since service 
and the November 2002 VA examination report in which the 
examiner opined that injuries sustained during his service in 
the Airborne division "contributed significantly " to his 
current bilateral knee disability manifested by degenerative 
arthritis.  

By extending the benefit of the doubt to the veteran, service 
connection for bilateral knee disability manifested by 
degenerative joint disease is warranted.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a back injury, the appeal to 
this extent is allowed, subject further action as discussed 
hereinbelow.  

Service connection for degenerative joint disease of the 
knees is granted.  



REMAND

Having reopened the claim of service connection for a back 
disorder, the Board finds that additional evidentiary 
development is necessary.  

It is noted that in an April 2003 rating action, the RO 
denied the veteran's claim for service connection for 
degenerative changes of the cervical spine.  The issue of 
service connection for degenerative changes of the cervical 
spine is not in appellate status; however, the issue was 
raised during the veteran's April 2005 personal hearing.  

Specifically, the RO should ascertain whether any outstanding 
treatment records exist regarding the veteran's back 
condition from any VA or non-VA healthcare providers.  The 
record contains some VA records dated in 1990, 2002, and some 
private records dated in 1999.  

The RO should obtain any records which have been identified 
by the veteran as being relevant to his appeal and associate 
them with the claims file.  VA is required to seek all 
relevant treatment records.  38 U.S.C.A. § 5103A (West 2002).  

The Board also concludes that VA examination is warranted in 
order to establish whether the claimed back disability is 
related to reported injuries sustained in service.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of all VA and non-VA doctors and medical 
care facilities (hospitals, HMOs, etc.) 
that have treated him for a back 
condition (cervical and lumbar).  The 
veteran should be provided with release 
forms and ask that a copy be signed and 
returned for each health care provider 
identified.  If the veteran responds, the 
RO should obtain records from each health 
care provider the veteran identified 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that we were unable to 
obtain, including what efforts were made 
to obtain them.  Also, inform the veteran 
that VA will proceed to decide his appeal 
without these records unless he is able 
to submit them.  An appropriate period of 
time within which to respond should be 
afforded.  

2.  The RO should arrangements for a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
back disorder.  The claims folder should 
be to the examiner(s) for review.  The 
examination report, or an addendum to the 
report, should reflect that such a review 
was made.  All indicated testing should 
be performed.  Based on his/her review of 
the case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has a current low 
back or cervical spine disability that is 
due to disease or injury in service, to 
include parachute jumps from 1962 to 1965 
or a football injury in October 1964.  
The rationale for all opinions expressed 
and conclusions reached should be set 
forth.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims.  If any benefit sought continues 
to be denied, the RO should issue a 
Supplemental Statement of the Case to the 
appellant and his representative, if any, 
and afford them an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


